 

Exhibit 10.2

 

LICENSE AGREEMENT – U.S.

MICHAEL J. LURVEY

AND

ECO WASTE CONVERSION SOLUTIONS CORPORATION

August 2014

 

NON-EXCLUSIVE U.S. LICENSE AGREEMENT FOR TCOM TECHNOLOGY

 

The non-exclusive U.S. License Agreement for TCOM Technology (“Agreement”)
between Michael J. Lurvey ( “Lurvey”) and the “to-be-formed entity that will
become a Public Company named ECO Waste Conversion Solutions Corporation” and
its future subsidiaries (hereinafter referred to as “ECO”) shall be for the use
of the existing U.S. Patent No. 8328991 (“Patent”) issued December 11, 2012; any
existing and future upgrades or improvements to applicable proprietary
intellectual property for the Thermal Conversion of Organic Materials into
Salable By-Products (“TCOM”) System; any future issued U.S. Patents related to
the TCOM System; or similar system; and any “black box” software developed for
the operation of the TCOM System. This Agreement shall be for a term concurrent
with the term of the Patents. This Agreement shall not limit the number of TCOM
Facilities that ECO shall be entitled to develop and/or own in any United States
location that utilizes the TCOM System. However, it is agreed by Lurvey and ECO
that ECO shall be entitled to not fewer than twenty-five licensed locations in
the U.S. with an exclusive right to add additional locations beyond the
twenty-five licensed locations within the county and/or Metropolitan Statistical
Area in which ECO has developed a TCOM Facility, provided ECO must begin
development of its first Licensed Facility within twelve (12) months of
Certification of the Quantity and Quality of the conversion of Scrap Tires to
commercially salable SynFuel and Activated Carbon from the Demonstration Plant
located in Kapolei, Oahu. ECO acknowledges that Lurvey has previously granted
one or more non-exclusive licenses to other entities for the development and
operation of TCOM Facilities in the U.S. and that Lurvey’s company, Carbon
Geo-Tek Consultants, Inc., has an existing operating TCOM Facility referred to
as the Kapolei Plant on the island of Oahu. Lurvey further agrees that any
future licenses granted to other entities will not have exclusive provisions
that would preclude ECO from the development and operation of one or more TCOM
Facilities in any one of the states of the U.S.

 

a.License Fees – Pre-Construction of ECO Owned TCOM Facilities: ECO agrees that
for each TCOM Facility that ECO, a subsidiary, or an affiliate develops and owns
that Lurvey, or his designated entity, or his designated beneficiary should
Lurvey become

  

Page 1 of 5   License Agreement – U.S. - Lurvey & ECO – Licensing – 8
-14-14     MJL Initials _____________ JRB Initials____________



 

 

 

incapacitated or deceased, shall be paid a one-time Licensing Fee per Location
in the amount of One Hundred Twenty-Five Thousand Dollars ($125,000) prior to
the commencement of construction. This fee will pay for the initial expense of
designing the specific equipment needed at the location for the TCOM facility.
This Licensing Fee shall be paid from the initial draw of funding for the
respective TCOM Facility Location following that TCOM Facility Location
obtaining the required building permits for the construction of the TCOM
Facility. There shall be NO limitation on the number of such Licensing Fees that
shall be paid to Lurvey.

 

b.License Fees – Commercial Operation of ECO Owned TCOM Facilities: ECO agrees
that for each TCOM Facility that ECO, a subsidiary, or an affiliate develops and
has an ownership interest in that Lurvey, or his designated entity, or his
designated beneficiary should Lurvey become incapacitated or deceased, shall be
paid a one-time Additional Licensing Fee per Location in the amount of Two
Hundred Fifty Thousand Dollars ($250,000), with One Hundred Fifty Thousand
Dollars ($150,000) of that Additional Licensing Fee payable at commencement of
construction of the TCOM Facility and the remaining One Hundred Thousand Dollars
of the Additional Licensing Fee payable following the completion of the first
full calendar quarter of commercial operations of the TCOM Facility where
“commercial operations” is defined as the operation of the TCOM Facility in a
manner and with results consistent with the design capacity for the number of
TCOM Processors installed. There shall be NO limitation on the number of such
Additional Licensing Fees that shall be paid to Lurvey.

 

c.Prepaid License Fees – ECO Owned TCOM Facility in Las Vegas: ECO Waste
Conversion Solutions Corporation agrees that it will prepay One Hundred
Seventy-Five Thousand Dollars ($175,000) for the evaluation and design portion
of the total Three Hundred and Seventy-Five Thousand Dollars ($375,000) of
License Fees for the ECO Owned TCOM Facility to be developed in Las Vegas as
required by Paragraphs a. and b. above from the funding that ECO receives over
the initial four months from its sale of Common Shares to the public. The
payments of the above Prepaid License Fees are anticipated to be paid to Lurvey
as follows:

 

Month One - $25,000

Month Two - $50,000

Month Three - $50,000

Month Four - $50,000

 

The balance of the unpaid License Fee from Paragraph b. above for ECO’s Las
Vegas TCOM Facility would be paid in the month following the first full calendar
quarter of

  

Page 2 of 5   License Agreement – U.S. - Lurvey & ECO – Licensing – 8
-14-14     MJL Initials _____________ JRB Initials____________



 

 

 

commercial operations of the TCOM Facility in a manner and with results
consistent with the design capacity for the number of TCOM Processors installed.

 

d.License Fees – Non – ECO Owned TCOM Facilities: In the event that ECO desires
to provide a Sub-License of the TCOM System to a third-party that is acceptable
exclusively to ECO, Lurvey concurrently with the execution of the Sub-License
with that third-party shall be paid a One Hundred Twenty-Five Thousand Dollars
($125,000) Sub-License Fee. The Sub-License Fee shall permit the initial and
continued use of the TCOM Technology and related items to the sub-licensee. ECO
shall have the right to sub-license the TCOM Technology and the other
proprietary intellectual property owned by Lurvey or any successor as described
in the initial paragraph of this Agreement. ECO shall have the right to
negotiate additional compensation to be paid to it for the Sub-License with no
obligation to share any additional compensation with Lurvey. There shall be NO
limitation on the number of such Sub-License Fees that shall be paid to Lurvey.

 

e.Production Royalties – ECO Owned TCOM Facilities: ECO agrees that for each
TCOM Facility that it owns and develops in the U.S., Lurvey shall be paid a
Production Royalty at a rate of five percent (5%) of Operating Profits from the
sale of by-products produced by the TCOM System for a period of five (5) years.
For the purposes of this paragraph, the term “Operating Profits” shall mean the
gross collected sales revenue less the Cost of Goods Sold as defined by
Generally Accepted Accounting Principles and the standard SG&A expenses
otherwise known as Selling, General, and Administrative expenses. No other TCOM
Facility operating costs shall be deducted in the calculation of Operating
Profits. The payment of the Production Royalties from each U.S. operating
subsidiary shall be paid following the end of each calendar quarter to Lurvey.
The computation of the Production Royalties due Lurvey shall be a specific item
that is certified annually by the independent auditors for each operating TCOM
Facility.

 

f.Production Royalties – Non – ECO Owned TCOM Facilities: ECO agrees that for
each TCOM Facility that it sub-licenses pursuant to Paragraph d. above, that
Lurvey shall be paid a Production Royalty at a rate of five percent (5%) of
Operating Profits from the sale of by-products produced by the TCOM System for a
period of five (5) years. For the purposes of this paragraph, the term
“Operating Profits” shall mean the gross collected sales revenue less the Cost
of Goods Sold as defined by Generally Accepted Accounting Principles and the
standard SG&A expenses otherwise known as Selling, General, and Administrative
expenses. No other TCOM Facility operating costs shall be deducted in the
calculation of Operating Profits. The payment of the Production Royalties from
each Non-U.S. operating subsidiary shall be paid following the end of each
calendar quarter to

 

Page 3 of 5   License Agreement – U.S. - Lurvey & ECO – Licensing – 8
-14-14     MJL Initials _____________ JRB Initials____________



 

 

 

Lurvey. The computation of the Production Royalties due Lurvey shall be a
specific item that is certified annually by the independent auditors for the
sub-licensee for each operating TCOM Facility operated by a sub-licensee of ECO.

 

g.TCOM Facility Design and Equipment Acquisition Assistance: Lurvey and/ or
Carbon Geo-Tek Consultants Inc., and/or any successor entity, collectively
referred to as “Consultants” will continually assist in refining the design and
equipment to be acquired for the operation of each and every TCOM Facility
Location with the Licensee paying for any future equipment upgrades done to that
particular TCOM Facility that the Licensee elects to install. The Consultants
shall assist Technip USA, Inc. (“Technip”) and/or any other entity that is
providing similar services to the various operating subsidiaries that will be
developing the respective TCOM Facilities in the U.S. to acquire the TCOM
Processing and Auxiliary equipment necessary for the efficient and cost
effective operation of each TCOM Facility, and provide input as to the design of
all aspects of the site and building(s) for the TCOM Facility and any related
Preprocessing or Processing of Waste Feedstock. All TCOM Processing and
Auxiliary Equipment will be purchased by the respective operating subsidiary
with no fee or mark-up being paid to Lurvey. Further, all TCOM Processing and
Auxiliary Equipment may be purchased from any manufacturer in the world based
upon specifications and design input from Technip and/or any other entity, and
reviewed by the Consultants.

 

h.Training Requirements: Carbon Geo-Tek Consultants Inc. and/or any successor
entity, and/or Michael Lurvey will train a minimum of two ECO staff members for
each TCOM Facility, so that the to-be-developed TCOM Facilities can be
efficiently and successfully operated as if they were operated by Lurvey.

 

i.Technical Data Package: Carbon Geo-Tek Consultants Inc., Lurvey, and ECO
(collectively referred to as “Parties") will agree to establish a continental
U.S. location to hold a technical data package and escrowed software code
(“TDP”). Assuming that there are variations that will exist between components
of TCOM Systems, upgrades, etc., there should be a TDP for each unique TCOM
System for each TCOM Facility for each Location. This TDP can be used by an
authorized contractor, such as but not limited to the use of Technip, that will
have the responsibility for the entire equipment installation and possibly the
operations of a given TCOM Facility to assure all Parties that a consistent,
duplicable, process for construction and parts replacement specifications
accurately exists and can be utilized in case of a situation wherein either
Lurvey is incapacitated, otherwise engaged so as to be unavailable, or is
deceased. The Parties will also agree to provide for inclusion in the secure
escrow location, a copy of the software

 

Page 4 of 5   License Agreement – U.S. - Lurvey & ECO – Licensing – 8
-14-14     MJL Initials _____________ JRB Initials____________



 

 

 

source code used to operate the TCOM System, including copies of all software
upgrades, for the benefit of ECO upon the need to access, modify or duplicate
the software program to operate each specific licensed TCOM Facility. Title to
the TDP and the software source code for a specific licensed or sub-licensed
TCOM Facility shall be transferred to the entity owning the specific licensed or
sub-licensed TCOM Facility when the TCOM Facility is ready for commercial
production of its intended by-products.

 

j.ECO’s Use of Consulting Engineering Firm: ECO, a subsidiary, or an affiliate
intends to utilize Technip, or such similar entity that is providing similar
services to the various operating subsidiaries of the TCOM Facilities on behalf
of ECO, for the development, operation and maintenance of their TCOM Facilities
upon completion of the construction phase of any new TCOM Facility. Carbon
Geo-Tek Consultants Inc. and/or any successor entity, and/or Michael Lurvey will
cooperate fully with the above entities to facilitate the expeditious
development and commencement of commercial operations for each TCOM Facility
and/or Sub-Licensed Facility.

 

k.ECO Waste Conversion Solutions, LLC and ECO Waste Conversion Las Vegas, LLC:
ECO Waste Conversion Solutions, LLC and ECO Waste Conversion Las Vegas are
included as parties to this Agreement and are also referred to as “ECO” until
replaced by the pending establishment of the new Public Company, ECO Waste
Conversion Solutions Corporation.

 

Agreed to this day August 14, 2014 by Michael J. Lurvey, individually and as CEO
of:

 

Carbon Geo-Tek Consultants Inc.           /s/ Michael J. Lurvey     Michael J.
Lurvey    Witness as Chief Executive Officer           Michael J. Lurvey        
Witness       /s/ Michael J. Lurvey     Michael J. Lurvey, Individually    

 

ECO Waste Conversion Solutions Corporation (a to-be-formed entity), ECO Waste
Conversion Solutions, LLC, and ECO Waste Conversion Las Vegas, LLC

 

/s/ Jess Rae Booth   Jess Rae Booth, Chief Executive Officer  

 

Page 5 of 5   License Agreement – U.S. - Lurvey & ECO – Licensing – 8
-14-14     MJL Initials _____________ JRB Initials____________



 

 

 